Judgment, Supreme Court, New York County (Marcy Kahn, J., at suppression hearing; Bonnie Wittner, J., at jury trial and sentence), rendered October 20, 2000, convicting defendant of assault in the first degree (two counts), burglary in the first degree, attempted rape in the first degree and assault in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of 22 years, unanimously affirmed.
The court properly denied defendant’s motion to suppress statements made on the ground of an alleged violation of Payton v New York (445 US 573 [1980]). Defendant’s warrantless arrest at his apartment was justified by exigent circumstances (see People v Knapp, 52 NY2d 689 [1981]). When the police arrived, they had probable cause to believe that defendant had attacked two people that same day while armed with a knife. When defendant’s 13-year-old sister opened the door and appeared to be in an anxious state, they had reason to believe the possibly armed and dangerous defendant was inside the apartment with her and that any delay for the purpose of securing a warrant would have created an unreasonable risk (see Warden v Hayden, 387 US 294 [1967]). The fact that the detectives did not draw their weapons does not negate the exigency of the situation since they believed defendant had been armed with a knife and had attacked one of the victims when provoked, and since the detectives understandably did not want to frighten defendant’s young sister even more. Concur — Tom, J.P., Saxe, Ellerin, Williams and Marlow, JJ.